DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the expedited amendment filed 04/13/2022, Claims 1-22 are pending. No new matter has been added. 


With respect to the amendment filed on 04/13/2022, see pages 8-11, the Applicant's arguments are persuasive with regard to the rejections of Claims. The Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 1-22 are allowed. 











Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1-22 are allowed. 
Independent Claims 1, 12 and 18 respectively recite the limitations of: at least one physical memory device to store defect detection logic; and one or more processors coupled with the at least one physical memory device to execute the defect detection logic to: receive one or more images of bitmap data applied to a print medium as print medium image data; register the print medium image data to the bitmap data; detect one or more candidate defects based on whether a difference between the print medium image data at a location and the bitmap data at the location exceeds a predetermined threshold; detect one or more defects among the candidate defects, including: determining a size of a candidate defect; determining that the candidate defect comprises a defect upon a determination that the size of the candidate defect exceeds a critical size threshold; AMENDMENT AND RESPONSE UNDER 37 CFR § 1.111Page 3 computing an original variance value associated with an image included in the bitmap data at a first region associated with the defect; computing a difference variance value associated with the bitmap data at the first region and the print medium image data at the first region; and classifying the defect as an unacceptable defect upon a determination that the original variance value is less than the difference variance value multiplied times a gain value; and transmit information about the one or more candidate defects classified as defects.

These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Richardson et al. at Col. 4, Lines 7-46, Col. 17, Lines 24-36, discloses rules may incorporate factors of safety, e.g., multiple the crack length derived from the digital image by 2 when evaluating this type of defect. A rule may be based upon a simultaneous comparison of several defects at the same time, e.g., bending of two or more adjacent struts appearing at different stent locations. A rule may evaluate a root-mean-square value for the maximum extent of a defect in three dimensions (which can be calculated from the image data) and then compare this value to the root mean square values for previously rejected and accepted stents having a similar defect. Acceptable defects might be thus defects whose RMS value lies within this, e.g., spherical volume of acceptable defects; According to another aspect of the invention there is a method, system and apparatus for performing an inspection of a medical device using a computing platform and relational database. The method, system and apparatus utilizes one or more of statistics, logical constructs, or a combination thereof developed from information including past inspections of the medical device and programmable heuristics adopted by professionals when the medical device is inspected, numerical analysis using analytic models (such as models adapted for predicting behaviors such as stress-strain, fracture, drug-release profile  combination thereof) and industry-adopted standards for acceptable/unacceptable flaws for a medical device to decide whether to accept/reject a flaw in a medical device, within a predefined tolerance or acceptance level. In some embodiments a three-standard- deviation likelihood that a manual inspection of a flaw would have resulted in acceptance or rejection of a flaw is computed. In some embodiments a factor of safety (e.g., Multiple any observed crack length by factor of 2 when deciding whether to accept
crack) is used in combination with a rejection/acceptance criteria. In some embodiments an expert system or, more generally, artificial intelligence is used to arrive at, or assist with reaching conclusions. In someone embodiments a combination of the foregoing techniques and data sources are made available in an integrated system in communication with one or more local or remote data sources.

However, Richardson et al., even if combined, fail to teach or suggest receive one or more images of bitmap data applied to a print medium as print medium image data; register the print medium image data to the bitmap data; detect one or more candidate defects based on whether a difference between the print medium image data at a location and the bitmap data at the location exceeds a predetermined threshold; detect one or more defects among the candidate defects, including: determining a size of a candidate defect; determining that the candidate defect comprises a defect upon a determination that the size of the candidate defect exceeds a critical size threshold; AMENDMENT AND RESPONSE UNDER 37 CFR § 1.111Page 3 computing an original variance value associated with an image included in the bitmap data at a first region associated with the defect; computing a difference variance value associated with the bitmap data at the first region and the print medium image data at the first region; and classifying the defect as an unacceptable defect upon a determination that the original variance value is less than the difference variance value multiplied times a gain value; and transmit information about the one or more candidate defects classified as defects, as required by claims 1, 12 and 18. Indeed, these references are silent about any such difference variance calculation multiplied by gain value compared to threshold value to determine defect. The remaining cited art of record does not cure this deficiency. Accordingly, claims 1, 12 and 18 are allowed. Claims 2-11 are allowed by virtue of their dependency on claim 12. Claims 13-17 are allowed by virtue of their dependency on claim 12. Claims 19-22 are allowed by virtue of their dependency on claim 18.

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10976974 B1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Pinalben Patel/Examiner, Art Unit 2661